Citation Nr: 9916864
Decision Date: 01/12/99	Archive Date: 06/24/99

DOCKET NO. 93-20 166               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to service connection for bilateral knee disability.

3. Whether the veteran has submitted new and material evidence to
reopen his claim of entitlement to service connection for
lumbosacral strain.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to November 1945.
This matter came to the Board of Veterans'Appeals (Board) on appeal
from a July 1992 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Houston, Texas. In June 1995
the Board remanded the case for further development. The requested
development has been completed and the case has been returned to
the Board for further appellate action.

The veteran has on several occasions raised the issue of
entitlement to an earlier effective date for the grant of service
connection for PTSD. The RO has not addressed this issue in the
first instance. Therefore this issue is referred to the RO for
appropriate action and initial adjudication. In his VA Form 9,
received in June 1993, the veteran indicated that he believed the
findings of the Board demonstrated clear and unmistakable error.
However, he failed to state which Board decision he was referring
to. If the veteran is pursuing a claim for clear and unmistakable
error, he should indicate the date of the decision he wishes to
appeal.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained.

2. The veteran's PTSD with dysthymia is not demonstrated by more
than definite social and industrial inadaptability or productive of
more than an occasional decrease in work efficiency or by more than
intermittent periods of an inability to perform occupational tasks.

3. The veteran's current bilateral knee disability developed many
years after service and is not shown to be related to service or
any incident therein.

4. The Board denied entitlement to service connection for a
lumbosacral strain in a Board decision of October 1978, and on
reconsideration in October 1979.

5. The evidence added to the record since that time is either
cumulative or duplicative of evidence previously of record or not
of sufficient weight or significance, when considered in the
context of all the evidence, to establish a reasonable possibility
of a different outcome.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for PTSD,
have not been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R.
3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (1998).

2. The veteran's current bilateral knee disability was not incurred
or aggravated in service. 38 U.S.C.A. 1110, 1131, 5107(b)(West 1991
& Supp. 1998); 38 C.F.R. 3.102, 3.303 (1998).

3. Evidence received since the October 1979 Board decision denying
entitlement to service connection for lumbosacral strain is not new
and material, and the veteran's claim is not reopened. 38 U.S.C.A.
5108 (West 1991); 38 C.F.R. 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he complained of
lumbosacral pain of two weeks' duration in April 1945. X-ray
studies of the lumbosacral spine showed left-sided scoliosis and
lordosis, with no gross bone changes. The veteran was diagnosed
with sacroiliac strain. His July 1945 physical examination report

shows a history of sacroiliac treatment in May 1945, but his bones,
joints and muscles were assessed as normal at the time. There is no
evidence of any bilateral knee complaints, findings, treatment or
diagnoses in the veteran's service medical records and later
reserve air corps examination reports show no evidence of back
complaints, treatment or diagnoses.

Private employee health records dated from November 1955 to
February 1977 show that the veteran had right knee effusion in
November 1973 after twisting his knee five days before. At that
time he denied any prior injury.

A January 1976 VA medical examination report noted that the veteran
had a history of a right knee injury one-year prior to the
examination. He complained of intermittent pain and swelling. He
had other unrelated histories and complaints. At the time his spine
and lower extremities were assessed as normal.

A December 1977 rating decision denied the veteran's claim for
service connection for a lumbosacral strain. In October 1978 the
Board also denied the claim. Upon reconsideration in October 1979,
an expanded panel of the Board again denied service connection for
a lumbosacral strain.

VA treatment records dated in November 1987, April 1988 and April
1989 show that the veteran was seen for complaints of chronic low
back pain.

In August 1989, Milton C. Butler, M.D., examined the veteran for
complaints of low back and bilateral knee pain. The veteran
attributed his low back and bilateral knee pain to a 1942 airplane
accident and indicated that he had had back pain ever since that
time. Although there was full range of motion in his back, the
veteran did complain of pain with flexion and lateral bends. He
also had full range of motion in both knees. X-ray studies revealed
some mild hypertrophic changes in the apophyseal joints of the
lower lumbar segment and narrowing of both knee medial
compartments. There was also some sclerosis and eburnation on the
medial joint line of the left tibia and hypertrophic changes and
narrowing on the medial compartment on the right. The examiner
opined that the veteran would need to

pursue sedentary type work with intermittent changes of position
from standing to walking or sitting.

An August 1989 psychiatric evaluation from Malathi Koli, M.D.,
indicates that the veteran had longstanding low back pain. The
veteran was diagnosed with chronic PTSD and dysthymic disorder.

A July 1992 rating decision granted service connection for PTSD
with dysthymia, assigning a 30 percent rating. The decision also
denied a claim of entitlement to service connection for bilateral
knee disability and found that the veteran had not submitted new
and material evidence to reopen his claim for service connection
for a lumbosacral spine disability. The veteran appealed this
decision.

The veteran underwent a VA psychiatric evaluation in July 1995. At
that time he complained of recurrent distressing recollections of
work experiences, nightmares and flashbacks. He avoided thoughts,
feelings or activities associated with his traumatic experiences.
He felt detached from others, having the support of only two
neighbors. He had been divorced three times. He complained of both
difficulty falling asleep and sleep interruptions and had an
exaggerated startle response. The veteran admitted to frequent
tearful episodes and anhedonia and also had a diminished interest
in activities. He also admitted to suicidal thoughts but denied
that he was suicidal at the time of the examination. The
psychiatrist found the veteran to be polite, cooperative and able
to relate in a very warm and friendly manner. He had good eye
contact and his speech was spontaneous. His mood was severely
depressed with a very labile affect and the veteran cried for the
majority of the examination. He had some impairment of his short-
term memory, but his thought processes were coherent, logical and
goal directed without any loosening of associations or flights of
idea. The veteran had no suicidal or homicidal ideations and that
his judgment was good although his insight was poor. PTSD and a
moderate major depressive episode, superimposed on dysthymia were
diagnosed. He was given a Global Assessment of Functioning (GAF)
score of 50 with serious symptoms. The examiner opined that the
veteran's diagnosed psychiatric disabilities definitely interfered
with his ability to establish and maintain

relationships with people and there was some definite impairment to
his ability to work. However, the examiner noted that the veteran's
retirement was prompted by s about his competency as a psychiatrist
and these concerns were not concern directly related to his PTSD
and depression symptoms.

A July 1997 VA psychiatric examination noted the veteran's relevant
history. The examiner found, that while the veteran was generally
cooperative, he was quite verbose and egocentric, often giving
lengthy details when requested not to do so by the examiner. His
Minnesota Multiphasic Personality Inventory (MMPI)-2 profile was
statistically associated with someone who is egocentric, angry and
hostile, but who attempts to deny or rationalize those feelings.
The profile further suggested mild to moderate anxiety and
depression as well as a somatization tendency. The examiner noted
that the veteran qualified for a diagnosis of PTSD based on his
self- reported symptoms and on the findings of a previous inpatient
study. Although the current test findings did not fit the typical
pattern of a PTSD victim, they indicated a chronic pattern of
emotional maladjustment, which could have reflected the residual
effects of PTSD.

At his October 1997 VA psychiatric examination the veteran denied
seeing a psychiatrist for treatment and indicated that he
prescribed his own medications. He stated that his depression was
"up and down," that he experienced nightmares, had intrusive
thoughts and avoidant behavior. While he tried to avoid thinking of
his past experiences, he did sometimes ruminate over them. He felt
very lonely at times and reported occasional suicidal thoughts. He
also reported having a startle response and having few people he
trusted. He slept approximately six hours a night aggregate. The
examiner found the veteran to be polite, cooperative and able to
relate in a friendly manner with good eye contact and spontaneous
speech with a normal rate and rhythm. His mood was moderately
depressed with a blunted affect and was restricted in range and
intensity. He was alert and oriented to person, place and time. His
thought processes were coherent, logical and goal-directed with no
looseness of associations or flight of ideas. He had no
hallucinations or suicidal or homicidal ideation. The examiner
diagnosed PTSD, dysthymia and major

depression that was in partial remission. The examiner opined that
the veteran's major depression and dysthymia were secondary to his
PTSD.

The veteran appears to have submitted reports of a May 1942 midair
collision his plane was involved in at his October 1997 VA
examination. The reports indicate that while the veteran's left
propeller, nose section, wings and tail were all damaged, he was
able to make a forced landing. Although the report of another
involved pilot states that that pilot was injured, there is no
evidence that the veteran was injured or treated for an injury as
a result of the accident.

The June 1998 report of a VA psychiatric examination shows the
veteran's complaints regarding intrusive thoughts, flashbacks,
nightmares, rumination and avoidant behavior. He gave an eight-year
history of dating the same woman and described their relationship
as excellent, warm and loving. He accompanied her to social events
on a weekly basis and got together with his neighbors on a daily
basis. It was noted that the veteran retired in 1989. He did his
own yard work at a home he designed himself and enjoyed fishing.
The examiner noted that the veteran had an acutely depressed affect
when discussing his combat traumas and was briefly tearful at those
times. Although the examiner did not provide a diagnosis, the
veteran's GAF score was assessed at approximately 61 as the
examiner found that he was generally functioning pretty well with
some meaningful interpersonal relationships despite his symptoms.

Analysis

Initially, the Board finds that the veteran's claims are well
grounded within the meaning of 38 U.S.C.A. 5107(a). That is, the
Board finds that he has presented claims that are plausible. The
Board is also satisfied that all relevant facts have been properly
developed with respect to this issue and that no further assistance
to the veteran is required to comply with the duty to assist
mandated by statute.

PTSD

The veteran contends that his service connected PTSD with dysthymia
is worse than his current rating reflects and believes that he is
entitled to a 70 percent evaluation.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, the regulations do not give
past medical reports precedence over current findings. 38 C.F.R.
4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
and these ratings are based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155.

The veteran is currently assigned a 30 percent evaluation for his
PTSD with dysthymia. Where the law or regulations change while a
case is pending, the version most favorable to the claimant
applies, absent congressional intent to the contrary. Karnas v.
Derwinski, 1 Vet. App. 308, 312-313 (1991). However, in Rhodan v.
West, 12 Vet. App. 55 (1998), the United States Court of Veterans
Appeals (Court) noted that, where compensation is awarded or
increased "pursuant to any Act or administrative issue, the
effective date of such an award or increase ... shall not be
earlier than the effective date of the Act or administrative
issue." See 38 U.S.C.A. 5110(g)(West 1991). As such, the Court
found that this rule prevents the application of a later,
liberalizing law to a claim prior to the effective date of the
liberalizing law.

Under the regulations applicable prior to November 7, 1996, a 30
percent evaluation was warranted for psychoneurotic symptomatology
that was productive of definite social and industrial impairment;
a 50 percent evaluation was warranted for

symptomatology that resulted in considerable social and industrial
impairment. A 70 percent evaluation for PTSD was warranted where
the ability to establish and maintain effective or favorable
relationships with people was severely impaired, and the
psychoneurotic symptoms were of such severity and persistence that
there was severe impairment in the ability to obtain or retain
employment. A 100 percent evaluation was warranted (1) when the
attitudes of all contacts except the most intimate were so
adversely affected as to result in virtual isolation in the
community; (2) where there were totally incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities such as fantasy, confusion, panic, and
explosions of aggressive energy resulting in profound retreat from
mature behavior; or (3) where the veteran was demonstrably unable
to obtain or retain employment. 38 C.F.R. 4.132, Diagnostic Code
9411 (1996).

Under the general rating formula for mental disorders effective as
of November 7, 1996, a 30 percent evaluation is warranted when
there is occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, and mild memory loss (such as forgetting names,
directions, recent events). A 50 percent evaluation is warranted
when there is occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and
maintaining effective work and social relationships. A 70 percent
rating is warranted when there is occupational and social
impairment with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, mood, due to such symptoms
as: suicidal ideation; obsessional rituals which interfere with
routine activities; speech intermittently

9 -

illogical, obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function independently,
appropriately and effectively; impaired impulse control (such as
unprovoked irritability with periods of violence); spatial
disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); and the inability to establish and maintain
effective relationships. A 100 percent rating is warranted if there
is total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication;
persistent delusions or hallucinations; gross inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation or
own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

The Board finds that the veteran's occupational and social
impairment, based on p criteria prior to November 7, 1996, was
consistent with a definite level of impairment as the medical
evidence shows his disability to be no more than moderate. This is
particularly evidenced by the veteran's most recent GAF score of
61, which indicates some mild symptoms or some difficulty in
social, occupational, or school functioning, but generally
functioning pretty well, has some meaningful interpersonal
relationships.

After assessing the foregoing evidence in light of the new
regulations, the Board is of the opinion that, subsequent to
November 7, 1996, a rating in excess of 30 percent for the
veteran's service-connected PTSD with dysthymia is not warranted.
In reaching this determination, the veteran's complaints of
insomnia, flashbacks, intrusive thoughts, avoidant and ruminating
behavior, as well as the October 1997 finding of blunted affect,
are acknowledged, however, the medical evidence of record reveals
that his PTSD has not prevented him from establishing a favorable
eight-year romantic relationship and friendships with his
neighbors. While the veteran contends that his psychiatric
disability has worsened, there has been no objective evidence of
such. The record does not reflect that he has sought psychiatric
treatment. Moreover, while his July 1995 GAF score was in the
serious

range, the current GAF score is in the range of mild
symptomatology, showing some improvement. The evidence does not
demonstrate that the veteran's PTSD is currently manifested by such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impaired abstract thinking; or
disturbances of motivation and mood. Under these circumstances, the
Board concludes that a preponderance of the evidence shows that an
evaluation in excess of 30 percent is not warranted.

In reaching this conclusion, the Board has considered the
provisions of 38 C.F.R. 4.7 in reaching its decision, but for the
reasons discussed above has concluded that a higher evaluation is
not warranted.

Knee Disorder

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated,by service. 38 U.
S.C.A.  1110, 1131 (West 1991); 38 C.F.R. 3.303 (1998).

For the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time. 38 C.F.R. 3.303(b)(1998). The United States Court of Veterans
Appeals (Court) has held that the chronicity provision applies
where there is evidence, regardless of its date, which shows that
a veteran had a chronic condition either in service or during an
applicable presumption period and that the veteran still has such
a condition. Savage v. Gober, 10 Vet. App. 489 (1997). That
evidence must be medical, unless it relates to a condition that the
Court has indicated may be attested to by lay observation. Id. If
the chronicity provision does not apply, a claim may still be well
grounded or reopened on the basis of 38 C.F.R. 3.303(b) "if the
condition is observed during service or any applicable presumption
period, continuity of symptomatology is demonstrated thereafter,
and competent evidence relates the present condition to that
symptomatology. Id. at 498.

Service connection may also be granted for any disease diagnosed
after discharge when all of the evidence establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d)(1998).
Additionally, certain chronic diseases, including arthritis, may be
presumed to have been incurred during service if manifest to a
compensable degree within one year of separation from active
military service. 38 U.S.C.A. 1101, 1112, 1113 (West 1991); 38
C.F.R. 3.307, 3.309 (1998).

The veteran, a physician who specialized in psychiatry, contends
that he has had a bilateral knee disability since a 1942 plane
crash in service. He further contends that he was treated for the
condition inservice and that it has been chronic since then. For
purposes of determining whether a claim is well grounded, the Board
presumes the truthfulness of the supporting evidence. Robinette v.
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19,
21 (1993). However, after a claim has been found well-grounded, the
Board must weigh the medical evidence of record. The Court has held
that "the credibility and weight to be attached to these opinions
[are] within the province of the [Board as] adjudicators..."
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Although the
Board is not free to ignore the opinion of a treating physician, it
is "certainly free to discount the credibility of that physician's
statement." Senden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Although the veteran's statements as a physician are given greater
weight than those of a layperson with regard to matters that
require medical knowledge, the Board finds that the veteran's
medical records, which include statements given for treatment
purposes, are necessarily of more probative value than his
subsequent recollections. See Culver v. Derwinski, 3 Vet. App. 292,
297 (1992). In this regard, the Board notes that while the veteran
has subsequently stated that he dated his bilateral knee disability
to a 1942 accident, there are no service medical records showing
any complaints, treatment or diagnoses for any knee disability. The
first objective medical evidence of record indicating any knee
injury was in November 1973 when the veteran indicated he had
twisted his right knee and denied any previous injuries. This was
almost thirty years after his discharge from service. A January
1976 VA examination report also indicated that he had injured his
right

knee one year before. Therefore, the Board finds that the medical
evidence demonstrates that the veteran's right knee disability was
not present prior to November 1973, more than a year after his
discharge from service and that there is no evidence of left knee
disability until his August 1989 examination.

While Dr. Butler's August 1989 examination report shows that the
veteran attributed his bilateral knee pain to the 1942 plane
accident, the Board finds that the examiner s notation is based
entirely on a history furnished by the veteran. Evidence which is
simply information recorded by a medical examiner unenhanced by any
additional medical comment by that examiner does not constitute
competent medical evidence" and cannot enjoy the presumption of
truthfulness. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).
Although the 1942 accident reports themselves do not indicate that
the veteran was injured as a result of the midair collision, while
they do indicate that another pilot was injured. Accordingly, with
no other evidence of record to support the veteran's claim, the
Board must conclude that the preponderance of the evidence is
against the claim.

Although the Board has considered the doctrine of affording the
veteran the benefit of any existing doubt with regard to the issue
on appeal, the record does not demonstrate an approximate balance
of positive and negative evidence as to warrant the resolution of
this matter on that basis. 38 U.S.C.A. 5107(b); 38 C.F.R. 3.102.

New and Material Evidence

As noted previously, service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated by service and arthritis may be presumed to have been
incurred during service if manifest to a compensable degree within
one year of separation from active military service. 38 U.S.C.A. 
1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 3.303, 3.307,
3.309 (1998).

In this case, since there is a prior final Board decision in
October 1979, the claim may not be reopened and allowed unless new
and material evidence is presented. 38 U.S.C.A. 7105; 38 C.F.R.
3.104(a).

38 C.F.R. 3.156(a) (1998) provides that "new and material evidence"
means evidence not previously submitted to agency decisionmakers
which bears "directly and substantially" upon the specific matter
under consideration. Such evidence must be neither cumulative nor
redundant and, by itself or in connection with evidence previously
assembled, such evidence must be "so significant that it must be
considered in order to fairly decide the merits of the claim." See
generally Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence which was of record at the time of the prior final
disallowance of the veteran's claim in 1979 included service
medical records which show that he was treated for a sacroiliac
strain in April and May 1945. There was no evidence of any
residuals in subsequent service examination reports. A January 1976
VA p medical examination was also of record indicating the
veteran's spine was assessed as normal.

The additional evidence received since the Board's 1979 decision
includes VA outpatient clinical records dated between 1987 and 1989
that reflect complaints and treatment of low back pain. Drs. Butler
and Koli's August 1989 medical reports were also of record. Dr.
Butler's report notes that the veteran attributed his back pain to
a 1942 plane crash and stated that the pain had continued since
that time. Dr. Koli's psychiatric examination report noted that the
veteran had longstanding low back pain.

At his October 1997 VA psychiatric examination, the veteran
submitted the accounts of the May 1942 accident.

After a review of the record, the Board finds that the evidence
presented since the 1979 Board decision is "new" in that it has not
previously been submitted, and it is not cumulative or duplicative
of evidence previously of record regarding this claim.

14 -
However, it is not "material" because there is no reasonable
possibility that the new evidence, when viewed in the context of
all the evidence, would change the outcome of the prior October
1979 Board decision that service connection is not warranted for
any lumbosacral strain. 38 U.S.C.A. 5108, 7104; 38 C.F.R. 3.156(a).
The added evidence does not establish that the low back disorder is
etiologically related to service or any incident therein. In this
regard, although Dr. Butler's evaluation notes the veteran's
history of an inservice accident, the Board notes that evidence
which is simply information recorded by a medical examiner
unenhanced by any additional medical comment by that examiner does
not constitute "competent medical evidence" and cannot enjoy the
presumption of truthfulness as to the determination whether
evidence is "new and material" for purposes of reopening a claim.
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Moreover, while the
1942 accident reports show that there was an accident, they do not
further the veteran's contention that he injured his lumbosacral
spine at that time. Therefore, the Board finds that the submitted
evidence is not material and the claim may not be reopened.

The Board views its discussion as sufficient to inform the veteran
of the elements necessary to reopen his claim for service
connection for the claimed disability. See Graves v. Brown, 8 Vet.
App. 522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78
(1995).

ORDER

An evaluation in excess of 30 percent for PTSD with dysthymia is
denied.

Service connection for bilateral knee disability is denied.

New and material evidence not having been submitted, the veteran's
claim for service connection for lumbosacral strain is not
reopened.

RENEE M. PELLETIER

Member, Board of Veterans' Appeals
